Citation Nr: 0834010	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-39 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back strain 
with disc disease.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1975 until 
September 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2003 and June 2003 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  The veteran 
testified at a hearing conducted at the RO before the 
undersigned Veterans Law Judge in June 1998.  The transcript 
of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  A December 1987 rating decision which denied service 
connection for a back disability is final.

2.  The evidence associated with the claims file subsequent 
to the December 1987 rating decision is so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 

3.  The evidence of record does not show that any currently 
diagnosed low back strain with disc disease is related to the 
veteran's active service. 

4.  The evidence of record does not show that any currently 
diagnosed cervical spine disability is related to the 
veteran's active service. 



CONCLUSIONS OF LAW

1.  Evidence received since the final December 1987 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for a back disability is 
new and material, and the veteran's claim for that benefit is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(1999-2007).

2.  The criteria for a grant of service connection for a low 
back strain with disc disease have not been met. 38 U.S.C.A. 
§§ 1110, 1131 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

3.  The criteria for a grant of service connection for a 
cervical spine disability have not been met. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for a low back strain 
with disc disease.  A claim for service connection for a back 
disability was previously considered and denied by the RO in 
rating decisions dated in September 1987 and December 1987.  
The veteran did not appeal the decisions and as such, the 
December 1987 decision represents a final decision. 
38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
although the veteran was not advised of these criteria, the 
Board finds the evidence associated with the claims file is 
sufficient to reopen the claim and as such a deficiency in 
notice, if any, does not inure to the veteran's prejudice.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." The Board 
notes that there was a regulatory change in the definition of 
new and material evidence with respect to all claims made on 
or after August 29, 2001. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001); 38 C.F.R. § 3.156(a)(2001).  Since the veteran filed 
his claim to reopen the previously denied claim in April 
1999, the earlier definition of new and material evidence 
remains applicable in this case.

Under the earlier definition, new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the December 1987 rating decision, the 
evidence of record consisted of service treatment records.  
Significantly, the claim for a back condition was denied in 
September 1987 for failure to prosecute the claim as the 
veteran failed to report for a VA examination.  See 38 C.F.R. 
§ 3.655 (1998).  The veteran requested his examination be 
rescheduled; however, he failed to report to the rescheduled 
VA examination.  Id.  Accordingly, the RO denied the claim 
for a back condition in December 1987 as he failed to report 
to the rescheduled examination.  

Subsequent to the December 1987 examination, additional VA 
outpatient treatment records, private treatment records, and 
lay statements have been associated with the claims file.  
Additionally the veteran presented testimony at a Board 
hearing in June 2008.  

This evidence was not previously of record, bears directly 
and substantially upon the specific matter under 
consideration, specifically, whether the veteran has a 
current back disability that is related to service.  
Furthermore, the new evidence is neither cumulative nor 
redundant, and by itself, and in connection with the service 
treatment records that were previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  Therefore, the 
Board finds that the VA outpatient treatment records, private 
records, lay statements and the veteran's testimony 
constitutes new and material evidence that is sufficient to 
reopen the previously denied claim.  Accordingly, the Board 
finds that the claim for service connection for low back 
disability is reopened.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in April 1999, November 2002, and 
March 2003 that fully addressed all notice elements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although 
the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to 
the veteran's claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
conditions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The veteran submitted lay 
statements in support of his claim and presented testimony at 
a Board hearing.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; and (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  In fact, during the 
June 2008 Board hearing, the veteran requested his record be 
held open so he could obtain this opinion; however, the 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  As will be described in greater 
detail below, here, as in Wells, the record in its whole, 
after due notification, advisement, and assistance to the 
appellant under the VCAA, does not contain competent evidence 
to suggest that the disorders are related to the veteran's 
military service.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claims

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Low Back

The veteran seeks service connection for a low back 
disability.  Specifically, he explained he strained his back 
in service while pushing a heavy drum up a gangplank and 
contends he has had low back pain since that time.

The record includes private medical records which document a 
diagnosis of a bulging disc in 1998 and VA outpatient 
treatment records that reflect a diagnosis of a bulging L4-5 
disc and mild L4-5 facet hypertrophy.  Therefore, the veteran 
has a current disability and the remaining question is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service treatment records reflect the veteran complained of 
lower back pain in February 1978.  The impression at that 
time was strain.  This appeared to be an acute and transitory 
incident which resolved without residuals.  For example, the 
September 1978 examination performed in connection with the 
veteran's separation from service described the spine and 
other musculoskeletal system as normal.  Similarly, the 
veteran denied a history of recurrent back pain on the 
September 1978 report of medical history.  

While there is medical evidence of a current low back 
disability and evidence of acute and transitory low back 
injury in service, there is no competent medical evidence of 
a nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The evidence includes three records which refer to the 
incident during service.  A February 2003 VA social work 
assessment reflected a medical history of an injured back in 
the Navy.  The injury resulted in a herniated disc.  The 
veteran explained that the attending physician at that time 
hit the sciatic nerve while giving him a pain injection.  The 
veteran also described 4 bulging discs and indicated his 
claim for service connection was denied in 2002.  

A March 2003 VA outpatient treatment record indicated a 
history of neck and back pain since 1977 when the veteran 
lifted something very heavy and fell.  The veteran indicated 
he had back pain since that time.  He described intermittent 
pain that appeared like a spasm.  Clinical examination 
reflected diffuse spasm without a specific trigger point.  
The assessment was mechanical back and neck pain with 
significant spasm component.  A March 2003 VA physical 
therapy report also included the veteran's history of back 
pain since 1977.  The physician did not provide an opinion as 
to the etiology of the back pain.  

The veteran also submitted lay statements in support of his 
claim. I.V., a fellow service member, explained he was there 
when the accident happened during service and helped take the 
veteran to sick bay.  He indicated that he veteran had 
difficulty walking because his back was stiff and painful. 
Mr. V. also reported he used to live near the veteran and the 
veteran complained about his back and leg ever since the 
accident.  W.D., another fellow service member, also reported 
seeing the accident and explained that the veteran had 
complained of back pain since that time.  

The veteran's sister, A.T., explained that the veteran 
complained of lower back pain since his return from the Navy 
in 1977.  She indicated the pain persisted in spite of 
treatment with acupuncture, chiropractic and other treatment.  
The veteran's ex-wife, J.T., related that the veteran told 
her when she met him that he had injured his back while 
working on the ship.  She explained their daughter would walk 
on his back and she massaged his back to relieve pain.  Ms. 
T. also indicated the veteran took Tylenol and Motrin.  The 
veteran's daughter, S.T., explained she used to walk on her 
father's back to relieve pain.  She indicated the veteran 
told her that he injured his back during his service with the 
Navy.  She explained the injury worsened as he got older and 
reported he treated with pain medication and exercise.  T.W., 
the veteran's daughter, also described hearing the veteran 
complain of back pain and described walking on his back to 
relieve the pain.  Finally, S.T., the veteran's spouse, 
related that the veteran complained of back problems since 
they met in 1993.  She reported that the veteran had informed 
her he injured his back in the Navy.  She explained relief 
from heating pads, massagers and other items was temporary 
and he continued to treat with medication and exercise 
without real effect.  She explained the pain interfered with 
his work and hindered all aspects of his life.  

The veteran also provided testimony at a June 2008 Board 
hearing.  During this hearing the veteran explained that he 
was a Bosom Mate and was responsible for cleaning, tying up 
the ship and heavy labor.  He related that he was pushing a 
drum weighing nearly 300-400 pounds up a gangplank.  The 
other service member pushing the drum slipped and fell and 
the veteran was left holding the drum alone.  He testified 
that he was taken to sick bay was given a shot and placed on 
bed rest.  The veteran stated that after that incident he was 
no longer placed on heavy duty.  After his discharge, the 
veteran indicated his back would trouble him and he had his 
wife massage the back and his daughter walk on the back to 
relieve pain.  He explained he was informed he had arthritis 
around 1980 or 1981 at a VA facility in New York and at that 
point began to wonder whether it was related to the accident 
during service.  The veteran indicated that VA attempted to 
obtain these records, but that they were no longer available.  
He indicated that no doctor had related the current back 
injury to the incident during service. 

The Board finds that there is no medical evidence linking the 
veteran's current diagnosis to service.  While some VA 
outpatient treatment records contain statements relating the 
veteran's current low back pathology to service, it is 
significant that the such statements appear in be simply 
repeating subjective history reported by the veteran.  In 
other words, the only statements provided by medical 
professionals linking the condition to service are based 
entirely on the veteran's reported history.  However, these 
recitations of medical history are simply not supported by 
the evidence of record.  The law provides that the 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional. See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

Similarly, while the veteran's spouse, children and friends 
described the veteran's back pain, such descriptions are not 
competent evidence of a nexus.  Specifically, while the 
veteran, his spouse, ex-wife, children and friends are 
competent to provide lay evidence in reporting symptoms such 
as pain, none of the lay persons have the requisite 
competence to render such an opinion to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Given the veteran's testimony and the lay statements 
describing continuous complaints of pain since service, the 
Board considered whether service connection was warranted on 
a theory of continuity of symptomatology.  Although the 
veteran described constant pain of the lower back since 
service, the evidence does not support such a finding.  The 
first post-service treatment for back pain was dated in April 
1998 (i.e. approximately 20 years after the veteran's 
separation from service).  Even considering the veteran's 
testimony that he was diagnosed in 1980, this still 
represents a gap of nearly two years between his separation 
from service and his first treatment for pain.  Similarly, 
the veteran did not apply for benefits until 1987, nearly 9 
years after his separation from service.  These gaps in 
evidence constitute negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  This gap in the evidence also indicates 
that presumptive service connection for arthritis is not 
warranted as there is no evidence that the disease had its 
onset within one year after separation from service.

In sum, none of the physicians treating the veteran provided 
an opinion as to the etiology of the degenerative disc 
disease and bulging discs of the lower back.  Therefore, for 
the Board to conclude that the veteran has low back strain 
with disc disease that is related to service would be 
speculation.  The law has recognized in this regard that 
service connection may not be based on resort to speculation 
or remote possibility. 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993). 

Therefore the preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Cervical Spine

The veteran seeks service connection for a cervical spine 
disability.  He claims he injured his cervical spine in the 
same incident in which he injured his lower back.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The veteran was diagnosed with a bulging disc of the cervical 
spine in 1998 and VA outpatient treatment records dated in 
May 2003 and March 2004 confirmed degenerative disc changes 
throughout the cervical intervertebral disc spaces.  As such, 
the veteran has a current disability.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service medical records, however, fail to reflect any 
complaints, treatment or diagnoses of the cervical spine.  In 
fact, the veteran denied a history of swollen or painful 
joints, head injury, or arthritis, rheumatism or bursitis on 
the September 1978 report of medical history.  Additionally, 
the September 1978 examination performed in connection with 
the veteran's separation from service described the neck as 
normal.  

More significantly, there is no competent medical evidence of 
a nexus.  In fact, none of the medical records include an 
opinion as to the etiology of the neck disability.  The only 
record which relates the condition to service is the March 
2003 VA outpatient treatment record that reflected the 
veteran's reported history of neck and back pain since 1977 
when he lifted something very heavy and fell.  The veteran 
indicated he had pain since that time.  The physician did not 
provide an opinion as to the etiology of the condition.  As 
noted above, the transcription of medical history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional. See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Furthermore, while the veteran submitted several lay 
statements, none of these statements described any complaints 
or treatment of neck pain.  However, the veteran did provide 
testimony at a June 2008 Board hearing.  During this hearing, 
the veteran testified that he was diagnosed with arthritis of 
the neck around 1980-1981 at a VA facility in New York.  He 
explained that upon this diagnosis he began to wonder whether 
the neck injury was related to the accident during service 
but noted that no doctor had related the current injury to 
service. 

In sum, the only evidence of a nexus is the veteran's own 
testimony.  Although the Board does not doubt the veteran's 
belief that his neck injury had its onset during service, the 
veteran is not a medical professional competent to render an 
opinion on matters of a medical diagnosis or the etiology of 
a diagnosed disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Additionally, while the veteran claimed continuous neck pain 
since service, the evidence fails to support this argument.  
In fact, the first record of any form of cervical spine 
condition is dated in November 1998 (i.e. approximately 20 
years after the veteran's separation from service).  Even 
considering the veteran's testimony that he was first 
diagnosed around 1980, this still represents a 2 year gap 
between the veteran's separation from service and his first 
treatment for any disability.  While the veteran has 
testified that the referenced VA medical records from 1980-81 
are not available, assuming without conceding that he was 
seen for cervical spine arthritis, there remains nor credible 
lay evidence or competent medical evidence that the veteran 
sought treatment for cervical spine symptoms for almost two 
decades.  Additionally, the veteran did not apply for 
benefits until February 2003, nearly 25 years after his 
separation from service.  These gaps in evidence constitute 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
These gaps in the evidence also indicate that presumptive 
service connection for arthritis is not warranted as there is 
no evidence that the disease had its onset within one year 
after separation from service.

In sum, there is no evidence of a cervical spine condition in 
service, no evidence of a nexus between the diagnosed bulging 
disc and service and no evidence of continuity.  Therefore 
the preponderance of the evidence is against the veteran's 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a back disability is reopened.  To 
this extent and to this extent only, the appeal is granted.

Service connection for low back strain with disc disease is 
denied.

Service connection for a cervical spine disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


